Citation Nr: 1544098	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-12 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine (neck disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991, from January 2003 to June 2003, and from February 2004 to May 2005, with additional Reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted. 

In a March 2014 VA neck examination report, the examiner opined that the Veteran's neck disability was less likely than not incurred in or caused by his service.  In support of his opinion, the examiner noted that DDD is common in persons over 30 years old and that wearing a heavy helmet would not cause the Veteran's cervical spine condition.

During his July 2015 hearing, the Veteran asserted that he injured his neck during service when he walked into a door frame in 2004, when he was jostled about inside of vehicles driving over rough terrain in Afghanistan, and that regularly carrying 55 pounds of gear during service caused stress to his neck.  He also reported in his April 2014 substantive appeal that his neck was injured from years of wearing a helmet and performing sit ups.  Although the VA examiner addressed the Veteran's contention that wearing a helmet injured his neck, the Veteran's other contentions have not been addressed. 

The Board notes that in a December 2008 Traumatic Brain Injury Questionnaire form the Veteran reported that he hit his head on a low door frame in Afghanistan in 2004 and that he had a sore neck at that time, but denied having a current neck problem.  

In light of the Veteran's additional contentions, the Board finds an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the March 2014 VA neck examination, if available, to obtain an addendum opinion.  If a new examination is deemed necessary, one should be scheduled.  If the original examiner is not available, the file should be provided to another examiner to obtain the addendum opinion.

Following review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current neck disability is related to the Veteran's reports of hitting his head on a doorframe in 2004 causing a sore neck, being jostled about inside of vehicles driving over rough terrain in Afghanistan, regularly carrying 55 pounds of gear during service, or years of performing sit-ups.  The examiner should explain the rationale for the opinion provided.


2. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




